Supreme Court of Florida
                             ____________

                             No. SC22-756
                              ____________

     IN RE: AMENDMENTS TO FLORIDA RULE OF CIVIL
   PROCEDURE 1.530 AND FLORIDA FAMILY LAW RULE OF
                 PROCEDURE 12.530.

                           August 25, 2022

PER CURIAM.

     On its own motion, the Court amends Florida Rule of Civil

Procedure 1.530 (Motions for New Trial and Rehearing;

Amendments of Judgments) and Florida Family Law Rule of

Procedure 12.530 (Motions for New Trial and Rehearing;

Amendments of Judgments). We have jurisdiction. See art. V,

§ 2(a), Fla. Const.; Fla. R. Gen. Prac. & Jud. Admin. 2.140(d).

     We have determined that amendments to these rules are

necessary to clarify that filing a motion for rehearing is required to

preserve an objection to insufficient trial court findings in a final

judgment order. Thus, the following sentence is added to rules

1.530(a) and 12.530(a): “To preserve for appeal a challenge to the
sufficiency of a trial court’s findings in the final judgment, a party

must raise that issue in a motion for rehearing under this rule.”

Additionally, we add the following Court Commentary to both rules:

“The amendment to subdivision (a) does not address or affect, by

negative implication, any other instance in which a motion for

rehearing is or might be necessary to preserve an issue for appellate

review.”

     Accordingly, we amend the Florida Rules of Civil Procedure

and Florida Family Law Rules of Procedure as reflected in the

appendix to this opinion. New language is indicated by

underscoring. The amendments shall become effective immediately

upon the issuance of this opinion. Because the amendments were

not published for comment previously, interested persons shall

have seventy-five days from the date of this opinion in which to file

comments with the Court. 1



      1. All comments must be filed with the Court on or before
November 8, 2022, as well as a separate request for oral argument
if the person filing the comment wishes to participate in oral
argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must
be electronically filed via the Florida Courts E-Filing Portal (Portal)
in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.
                                   -2-
     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure and Florida
Family Law Rules of Procedure




AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not
licensed to practice in Florida, the comment may be, but is not
required to be, filed via the Portal. See In re Electronic Filing in the
Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must
mail or hand-deliver the originally signed comment to the Florida
Supreme Court, Office of the Clerk, 500 South Duval Street,
Tallahassee, Florida 32399-1927; no additional copies are required
or will be accepted.

                                 -3-
                             APPENDIX

                 FLORIDA RULES OF CIVIL PROCEDURE

RULE 1.530.        MOTIONS FOR NEW TRIAL AND REHEARING;
                   AMENDMENTS OF JUDGMENTS

      (a) Jury and Non-Jury Actions. A new trial may be granted
to all or any of the parties and on all or a part of the issues. To
preserve for appeal a challenge to the sufficiency of a trial court’s
findings in the final judgment, a party must raise that issue in a
motion for rehearing under this rule. On a motion for a rehearing of
matters heard without a jury, including summary judgments, the
court may open the judgment if one has been entered, take
additional testimony, and enter a new judgment.

     (b) – (g)     [NO CHANGE]

                          Committee Notes
                           [NO CHANGE]
                         Court Commentary
     1984 Amendment. [NO CHANGE]
     2022 Amendments. The amendment to subdivision (a) does
not address or affect, by negative implication, any other instance in
which a motion for rehearing is or might be necessary to preserve
an issue for appellate review.




                                 -4-
         FLORIDA FAMILY LAW RULES OF PROCEDURE

RULE 12.530. MOTIONS FOR NEW TRIAL AND REHEARING;
             AMENDMENTS OF JUDGMENTS

     (a) Jury and Non-Jury Actions. A new trial or rehearing
may be granted to all or any of the parties and on all or a part of the
issues. To preserve for appeal a challenge to the sufficiency of a trial
court’s findings in the final judgment, a party must raise that issue
in a motion for rehearing under this rule. On a motion for a
rehearing of matters heard without a jury, including summary
judgments, the court may open the judgment if one has been
entered, take additional testimony, and enter a new judgment.

     (b) – (h)   [NO CHANGE]

                         Court Commentary

     2022 Amendments. The amendment to subdivision (a) does
not address or affect, by negative implication, any other instance in
which a motion for rehearing is or might be necessary to preserve
an issue for appellate review.




                                 -5-